DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al. (US 20180244559).

Regard to claim 1, Akiba discloses a composition for a glass material comprising, on an oxide basis: 
one or more network formers chosen from a group consisting of silicon dioxide (SiO2) and phosphorous pentoxide (P205) [chosen from the group of SiO2: 22% to 50% and P2O5: 0% to 5% [0011]]; 
one or more alkali metal oxides chosen from a group consisting of lithium oxide (Li2O) and sodium oxide (Na2O); 8 to 15 percent by weight zirconium oxide (ZrO2) [chosen from the group of Li2O:1% to 20% and Na2O:1% to 18% and 0% to 20% [0011] covers a range cited in claim]; and 
one transition metal oxide consisting of 9 to 45 percent by weight niobium pentoxide (Nb2O5) [chosen from w20% to 75% Nb2O5 [0011] overlapping with a range cited in claim.  Further, TABLE 6-1 shows: Example 45: 28.6%; Example 46: 17.6%; Example 47: 23.6 wt%; Example 48: 41 wt%].  

Regard to claim 2,  Akiba discloses the composition, wherein, both silicon dioxide (SiO2) and phosphorous pentoxide (P205) are chosen from the one or more network formers chosen from the group consisting of silicon dioxide (SiO2) and phosphorous pentoxide (P205).  
Regard to claim 3,  Akiba discloses the composition, wherein, the composition comprises 35 to 60 percent by weight silicon dioxide (SiO2), and 0.1 to 3.5 percent by weight phosphorous pentoxide (P205) [TABLE 6-1 shows Example 47 has 38.8 wt% of SiO2 and 2.1 wt% of P2O5 both fall in a range as claim cited].    

Regard to claim 4,  Akiba discloses the composition, wherein, the composition comprises 39 to 59 percent by weight silicon dioxide (SiO2), and 1.9 to 3.0 percent by weight phosphorous pentoxide (P205) [TABLE 6-1 shows: Example 47 has 38.8 wt% of SiO2, which may be obviously round up to 39 wt% and 2.1 wt% of P2O5].  

Regard to claim 5,  Akiba discloses the composition, wherein, only silicon dioxide (SiO2) is chosen from the one or more network formers chosen from the group consisting of silicon dioxide (SiO2) and phosphorous pentoxide (P205).  

Regard to claim 6,  Akiba discloses the composition, wherein, silicon dioxide (SiO2) is 37 to 41 percent by weight of the composition [TABLE 6-1 shows: Example 47 has 38.8 wt% of SiO2 in a range of 37-41 wt% cited in claim9].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 20180244559) as applied to claim 1 in view of Beall et al. (US 20160102010)

Akiba fail to disclose the composition comprising: 9 to 15 percent by weight lithium oxide (Li2O); and 0.5 to 2 percent by weight sodium oxide (Na2O).  

In TABLE 6-1, Example 47, Akiba disclose the composition comprising: 7.8 percent by weight lithium oxide (Li2O), which can be obviously round up to 9 wt%; and 2.3 percent by weight sodium oxide (Na2O), which can be obviously round to 2wt%.  
In paragraph [0035]-[0036], Beall et al. teach the composition comprising: Li2O with 10-14 wt% in a range of 9 to 15 percent by weight lithium oxide (Li2O); and Na2O with 1-2% in a range of 0.5 to 2 percent by weight sodium oxide (Na2O).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a composition as Akiba et al. disclosed, wherein the composition comprising: 9 to 15 percent by weight lithium oxide (Li2O); and 0.5 to 2 percent by weight sodium oxide (Na2O) for providing transparent or translucent and high mechanical strength and fracture resistance (abstract) as Beall et al. taught.

Claims 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 20180244559) in view of NAGASHIMA et al. (US 20160075592) and Rada et al. (US 20130252797).

Regard to claims 10 and 16, Akiba et al. disclose a head mounted wearable device comprising: an image forming device [0089] that generates visible light to a light guiding device[0003], which includes a glass material through which the visible light propagates, wherein the glass material comprises on an oxide basis: 
35 to 60 percent by weight silicon dioxide (SiO2) [overlapping with a range of SiO2: 22% to 50% [0011].  However, TABLE 6-1 shows Example 46 has 40.8% of SiO2 and Example 47 has 38.8% of SiO2]; 
0 to 3.5 percent by weight phosphorous pentoxide (P2O5) [inside a range of P2O5: 0% to 5% [0011]]; 
9 to 15 percent by weight lithium oxide (Li2O) [inside a range of Li2O:1% to 20% [0011]]; 
0.5 to 2 percent by weight sodium oxide (Na2O) [overlapping with a range of Na2O:1% to 18% [0011]];  
8 to 15 percent by weight zirconium oxide (ZrO2) [inside a range of ZrO2: 0% to 20% [0011]]; and 
9 to 45 percent by weight niobium pentoxide (Nb2O5) [overlapping with a range of Nb2O5:20% to 75% [0011]]; 
wherein, an index of refraction of the glass material is between 1.6070 and 1.7660 [a refractive index (nd) of 1.70 to 2.10 of the light guide used for a virtual reality and augmented reality display device, an HMD device, a goggle-type display, a glasses-type display, a virtual image display device with the visual wavelength, which includes 633nm as claim cited].

Akiba et al. fail to disclose a head mounted wearable device, wherein, an index of refraction of the glass material at 633 nm is between 1.6070 and 1.7660; wherein a density of the glass material is between 2.70 g/cm3 and 3.29 g/cm3; and wherein, a liquidus temperature of the glass material is less than 1200OC.  

NAGASHIMA et al. teach a head mounted wearable device, wherein a glass composition, wherein 
an index of refraction of the glass material at 633 nm is between 1.6070 and 1.7660 [the refractive index of the glass is preferably 1.7 to 2.3 overlapping with a range of 1.607-1.766 at a wavelength of 633 nm [0055], as the heat-resistant filler, a refractive index at a wavelength of 633 nm of 1.76 was used [0130]. Further, the density of the glass is preferably 3.5 to 7.0 g/cm3 [0054], which is near to 3.29 g/cm3]; wherein, 
a liquidus temperature of the glass material is less than 1200OC [A method for manufacturing glass of the present invention includes melting the glass composition of the present invention at a melting temperature of 1000°C. or lower and using a gold crucible, and then cooling and solidifying the melted glass composition [0013] [0049]. However, the glass liquidus temperature LT is preferably lower than 1000° C., more preferably 950° C. or lower, and furthermore preferably 900° C. or lower [0051], the liquidus is defined as the temperature at which an alloy is completely melted].

Rada et al. teach a head mounted wearable device, wherein the glass material comprises on an oxide basis: silicon dioxide (SiO2), phosphorous pentoxide (P2O5), lithium oxide (Li2O), sodium oxide (Na2O), zirconium oxide (ZrO2), niobium pentoxide (Nb2O5), wherein, an index of refraction of the glass material is between 1.6070 and 1.7660 [greater than or equal to 1.53, TABLE 4]; wherein a density of the glass material is between 2.70 g/cm3 and 3.29 g/cm3 [greater than or equal to 2.5, TABLE 4]; and wherein, a liquidus temperature of the glass material is less than 1200OC [less than or equal to 1000OC, TABLE 4].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a head mounted wearable device as Akiba et al. disclosed, wherein an index of refraction of the glass material at 633 nm is between 1.6070 and 1.7660 for the heat-resistant filler [0130] as NAGASHIMA et al. taught; wherein a density of the glass material is between 2.70 g/cm3 and 3.29 g/cm3; and wherein, a liquidus temperature of the glass material is less than 1200OC for characterized by a very good workability in melting, shaping and polishing, its brightness and increased chemical resistance, reduced solarization and reduced toxicity, ensuring maximum health safety in common use of the products from this glass [0002] as Rada et al. taught.  

Regard to claims 11 and 17. The head mounted wearable device of claim 16, wherein, the glass material comprises 35 to 60 percent by weight silicon dioxide (SiO2), and 0.1 to 3.5 percent by weight phosphorous pentoxide (P205) [TABLE 6-1 shows Example 47 has 38.8 wt% of SiO2 and 2.1 wt% of P2O5 both fall in a range as claim cited].  

Regard to claims 12 and 18. The head mounted wearable device of claim 16, wherein, the glass material comprises 39 to 59 percent by weight silicon dioxide (SiO2), and 1.9 to 3.0 percent by weight phosphorous pentoxide (P205) [TABLE 6-1 shows: Example 47 has 38.8 wt% of SiO2, which may be obviously round up to 39 wt% and 2.1 wt% of P2O5].  

4.	Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 20180244559) in view of NAGASHIMA et al. (US 20160075592) and Rada et al. (US 20130252797) as applied to claims 10, 16 in further view of Goto (US 20020039958).

Akiba et al. fail to disclose the head mounted wearable device, wherein, the glass material comprises 37 to 41 percent by weight silicon dioxide (SiO2); and 0 percent by weight phosphorous pentoxide (P205).  
Goto teaches the head mounted wearable device, wherein, the glass material comprises 37 to 41 percent by weight silicon dioxide (SiO2); and 0 percent by weight phosphorous pentoxide (P205) [Table 1 shows: Example 2 has 39 wt% of SiO2 without P2O5; Table 3 shows: Example 2 has 40 wt% of SiO2 without P2O5].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a head mounted wearable device as Akiba et al. disclosed, wherein the glass material comprises 37 to 41 percent by weight silicon dioxide (SiO2); and 0 percent by weight phosphorous pentoxide (P205) for achieving coefficient of thermal expansion, mechanical strength and light transmittance within suitable specific ranges [0010] as Goto taught.

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (US 20180244559) in view of NAGASHIMA et al. (US 20160075592) and Rada et al. (US 20130252797) as applied to claims 10, 16 in further view Uehara (US 20070179038), Taguchi (US 20120309606) and YOSHIDA (JP 2003020248)

Akiba et al. fail to disclose the glass material, wherein, a dynamic viscosity of the glass material as a liquidus is between 14.9 and 25.1 poise.

Uehara teaches an optical glass as defined in any of the first to sixth aspects having liquidus temperature of 1160oC or below and log η which is logarithm of viscosity (dPas) at liquidus temperature is within a range from 0.3 to 2.0 [0021]. Therefore, η(dPas)= 100.3 to 102, that is a range of 1.9 to 100 dPas or 1.9-100 Poise covers a range of 14.9-25 Poise as claim cited for being light and suitable for precision press molding [0001]. However, Taguchi teaches the optical glass, whose liquidus temperature (TL) is 800oC. or less, whose viscosity is 0.8 Pas=8 Poise or more at the liquidus temperature (TL) and which has excellent weather resistance and precision press-molding, and is also to provide an optical element that is formed with such an optical glass.  YOSHIDA teaches manufacturing a glass, wherein a liquidus temperature viscosity of 20 poise or less is produced for obtaining a glass press molded product or a glass molded product. Thus, it is obvious to form the glass the glass material, wherein, a dynamic viscosity of the glass material as a liquidus is between 14.9 and 25.1 poise for the same motivation of excellent weather resistance and precision press-molding.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a head mounted wearable device as Akiba et al. disclosed, wherein a dynamic viscosity of the glass material as a liquidus is between 14.9 and 25.1 poise for excellent weather resistance and precision press-molding as Uehara & Taguchi teach.

Allowable Subject Matter
Claims 8-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Claims 8 is allowed since there is no prior teaches the composition, wherein, the composition consists of: 
35 to 60 percent by weight silicon dioxide (SiO2); 
9.25 to 15.0 percent by weight lithium oxide (Li2O); 
0.5 to 2 percent by weight sodium oxide (Na2O); 
8 to 15 percent by weight zirconium oxide (ZrO2); 
0 to 3.5 percent by weight phosphorous pentoxide (P205); and 
9 to 45 percent by weight niobium pentoxide (Nb205).  

Claims 9, 14 and 20 are allowed since there is no prior teaches the composition (or the head mounted wearable device), wherein, the composition (or the glass material) consists of:
37 to 43 percent by weight silicon dioxide (SiO2); 
9.25 to 10.25 percent by weight lithium oxide (Li2O); 
0.75 to 1 percent by weight sodium oxide (Na2O); 
8.5 to 10 percent by weight zirconium oxide (ZrO2); and 
36 to 45 percent by weight niobium pentoxide (Nb205).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasuga et al. (US 20040106507) disclose the optical glass comprising, in a molar percent, 2 to 15 percent of SiO.sub.2, 10 to 20 percent of La.sub.2O.sub.3, 1 to 10 percent of TiO.sub.2, 10 to 30 percent of ZnO, 2 to 15 percent of Li.sub.2O, higher than 0 percent and 10 percent or less of WO.sub.3, 0 to 15 percent of Nb.sub.2O.sub.5, and 0 to 10 percent of ZrO.sub.2, wherein the total amount of the above-mentioned components is higher than 95 percent, the glass exhibits a refractive index (nd) in a range of 1.75 to 1.87.
Momono (US 20160355434) discloses a high-strength crystallized glass or substrate having a high visible light transmittance and a good color balance, which is suitable for use in protecting members of portable electronic devices, optical devices and the like. Provided is a crystallized glass comprising, in terms of mol % on an oxide basis: an SiO.sub.2 component of 30.0% or more and 70.0% or less, an Al.sub.2O.sub.3 component of 8.0% or more and 25.0%, an Na.sub.2O component of 0% or more and 25.0% or less, an MgO component of 0% or more and 25.0% or less, a ZnO component of 0% or more and 30.0% or less and a TiO.sub.2 component of 0% or more and 10.0% or less.
Beally et al. (US 20180099901) disclose a precursor glass (and the ceramic composition made by ceramming the glass) comprises, as represented by mass percentage on an oxide basis: 60-75 wt % SiO2, 4-14 wt % Li2O, >0 to 5 wt % Na2O, >0 to 8 wt % ZrO2 and >0 to 5 wt % P2O5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871